Citation Nr: 1515008	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1970 to July 1974.  He also served in the New Mexico Army National Guard and had a period of active duty from January 2003 to December 2003 in support of Operation Noble Eagle and from September 26, 2005, to October 31, 2005, in support of Operation Hurricane Katrina Relief.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case for further development in February 2013, March 2014, and September 2014.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included a claim for service connection for anxiety.  However, in a May 2012 rating decision, the RO granted service connection for a depressive disorder and assigned a 50 percent initial evaluation, effective April 27, 2007.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's May 2012 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.

In February 2015, subsequent to the Agency of Original Jurisdiction's (AOJ) January 2015 supplemental statement of the case, the Veteran submitted additional service treatment records in support of his claim.  However, the Veteran's representative submitted a waiver of these service treatment records, thereby allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes records from the Phoenix VAMC for treatment from June 2010 to March 2013, but the AOJ considered these records in an April 2013 supplemental statement of the case.  All other documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issue being decided herein.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension, but he has not been shown to have any other heart disorder during the appeal period or within close proximity thereto.

2.  The Veteran has not been shown to have hypertension that manifested during his period of active duty service from December 1970 to July 1974 or within one year thereafter or that is otherwise causally or etiologically related to that period of service.  

3.  The Veteran's hypertension did not have its onset during a period of ACDUTRA while he was serving in the New Mexico Army National Guard.

4.  The Veteran's hypertension clearly and unmistakably existed prior to his period of active duty service from January 2003 to December 2003 and clearly and unmistakably was not aggravated by that period of service.

5.  The Veteran's hypertension clearly and unmistakably existed prior to his period of active duty service from September 26, 2005, to October 31, 2005, and clearly and unmistakably was not aggravated by that period of service.

6.  The Veteran's hypertension is not related to his service-connected depressive disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO did provide the appellant with a notice in August 2007.  The requirements with respect to the content of the notice were met for the purposes of direct service connection and service connection based on aggravation of a preexisting disorder.  In this regard, the RO informed the Veteran in the August 2007 notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The August 2007 letter also explained how disability ratings and effective dates are determined.  The August 2009 SOC further explained the information and evidence needed to substantiate claims for service connection on a secondary basis, by including the provisions of 38 C.F.R. § 3.310.  

The Board does acknowledge that the letter did not provide provided any notice addressing the evidence needed to substantiate a claim for service connection on a secondary basis.  In any event, the Veteran's personal statements demonstrate that he had actual knowledge of what evidence is required to establish secondary service connection.  Furthermore, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his secondary service connection claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  

Specifically, at the May 2012 hearing, the Veteran indicated that his service-connected depressive disorder was affecting his hypertension and that stress affects his blood pressure.  Moreover, the Veteran has used his knowledge of the evidentiary requirements in establishing service connection for his peripheral neuropathy in each lower extremity and depressive disorder as due to his service-connected spinal stenosis.  In addition, the AOJ's August 2009 statement of the case (SOC) and April 2013, August 2014, and January 2015 supplemental statements of the case (SSOCs) provided the Veteran with a summary of the pertinent evidence as to secondary service connection.  The August 2009 SOC also provided a citation to the pertinent laws and regulations governing this issue, while the April 2013 SSOC provided both an explanation of the evidentiary requirements for secondary service connection and a summary of the reasons and bases for the AOJ's decision to deny the secondary service connection issue.  Thus, the appellant had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed. See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Moreover, the Veteran has been represented throughout the course of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).

Additionally, the Veteran and his representative have not alleged any prejudice as a result of any notification error. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds no prejudice regarding the adequacy of the content of the notice provided to the Veteran.  

With regard to the timing of notice, notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the Veteran with all notice prior to the June 2008 rating decision on appeal.  However, in Pelegrini, the Court also clarified that, in these situations, VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying notice, followed by readjudication of the claim, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in processing his claims.  

The Federal Circuit Court has further held that a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the instant case, the timing error was cured.  After providing additional notice as to the pertinent laws and regulations of secondary service connection contained in 38 C.F.R. § 3.310 in the August 2009 SOC, and an explanation of the evidentiary requirements for secondary service connection the April 2013 SSOC, the AOJ readjudicated the claims in August 2014 and January 2015 SSOCs.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  

Accordingly, the Veteran has received all required notice in connection with the claim, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, Social Security Administration (SSA) records, and VA outpatient treatment are of record and were reviewed by both the RO and the Board in connection with the claim.  For his part, the Veteran submitted personal statements and arguments from his representative.  In these statements, the Veteran has never reported any private treatment for his claimed disorder, and he has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in April 2013, and that examiner provided addendum opinions in April 2014 and December 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

When considered as a whole, this examination and the addendum opinions are adequate.  As discussed below, these opinions were predicated on a thorough review of the claims file and all pertinent evidence of record.  The evidence of record includes the Veteran's service treatment records, post-service VA treatment records, and SSA records.  The examiner also solicited a history from the Veteran, and performed a thorough examination.  The examiner provided a complete rationale for the opinions stated, extensively citing to the records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about any private treatment for his hypertension during his military service and in the years immediately following his separation from service, and he answered that he has received all of his health care through the Phoenix VAMC.  As discussed above, the Veteran also took the opportunity of his hearing to raise the argument of secondary service connection based on the aggravation of his hypertension by his service-connected depressive disorder.  The hearing focused on the elements necessary to substantiate the claims; and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board also finds that the AOJ has complied with the Board's February 2013, March 2014, and September 2014 remand directives.  In March 2013, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and requested his National Guard records from the New Mexico State Adjutant General.  The New Mexico National Guard provided their records in April 2013, but the Veteran did not respond to the AOJ's March 2013 request for the identification of any outstanding treatment records.  The AOJ also obtained the most recent Phoenix VAMC treatment records in March 2013 and afforded him a VA examination in April 2013.  Therefore, the Board finds that AOJ has complied with February 2013 remand directives.  The AOJ further obtained the April 2014 and December 2014 addendum opinions from the April 2013 VA examiner, as instructed in the March 2014 and September 2014 remands.  As discussed above, the examination and opinions are adequate.  Therefore, the Board finds that the AOJ has also complied with the March 2014 and September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


Law and Analysis

In his April 2007 claim and a January 2008 statement, the Veteran reported that his heart problems began in 2003 while on active duty at Kirkland Air Force Base.  At his December 2008 Decision Review Officer's (DRO's) hearing and May 2012 Board hearing, the Veteran clarified that, by "heart problems," he meant hypertension.  At the DRO Hearing, the Veteran described prescription treatment for hypertension while on active duty in 2004 as part of Operation Noble Eagle, and he indicated that he has been on prescription medication since that time.  He repeated this information regarding his treatment in 2004 at the May 2012 Board hearing and asserted that he should be granted service connection for hypertension as secondary to his service-connected depressive disorder.  

The Board notes that the April 2013 VA examiner also indicated that there is diagnosis for any other cardiac condition.  As such, it is undisputed that the Veteran's only current diagnosis is hypertension.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).  

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is only applicable where the claimant had a minimum of 90 days of active, continuous service.  38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The record reflects that the Veteran had periods of active service qualifying for consideration of this presumption from December 1970 to July 1974 and from January 2003 to December 2003.  He had additional periods of service between his July 1974 separation and his re-entry onto active duty in January 2003, as well as following his active service in 2003, which were less than 90 days in duration.  Thus, this presumption does not apply to those periods of service.

For the purposes of this case, any periods of INACDUTRA are not for consideration because service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases, such as hypertension.  38 U.S.C.A. § 101(23), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").  

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67, vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  (emphasis in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring).

In this case, the presumption of soundness may be applicable at the Veteran's entrance into active duty.  However, the appellant is not entitled to a presumption of soundness at entrance into any period of ACDUTRA or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period.  He also would not be entitled to the presumption of service incurrence or aggravation for certain diseases, including hypertension, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In cases where the presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that: "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2012).

The Veteran has not contended that his hypertension had its onset during his first period of active duty from December 1970 to July 1974.  In his January 2008 statement, he reported an onset in 2003, and at his DRO hearing and his Board hearing, the Veteran testified that his hypertension had its onset in 2004 while on active duty.  While he cited earlier symptoms, such as lightheadedness to allow that he might have had the problem for longer than he was aware, the Veteran has not alleged a diagnosis during or within one year of his first period of active duty from December 1970 to July 1974.  

This report is consistent with the treatment records for that period of service and the National Guard treatment records from the 1970s.  These records show occasionally elevated blood pressure readings, but no diagnosis for hypertension and no prescription treatment for hypertension.  For example, the Veteran's blood pressure was normal at 120/80 on his July 1970 entrance examination report and 112/70 on an April 1979 re-enlistment examination report for the National Guard.  A May 1977 examination did record an elevated blood pressure reading of 140/88, but this does not rise to the level of hypertension for VA rating purposes and occurred more than one year beyond his July 1974 separation from the Air Force.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2014).  Therefore, direct and presumptive service connection is not warranted based on the Veteran's first period of active service from December 1970 to July 1974.  38 C.F.R. § 3.303(a), 3.303(b), 3.307(a)(3), 3.309(a); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1336.  

Following this first period of active service, the Veteran served in the New Mexico Army National Guard.  As discussed above, any periods of INACDUTRA in the National Guard are not for consideration because service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases, such as hypertension.  38 U.S.C.A. § 101(23), (24); see McManaway, 13 Vet. App. at 67.  The only available path to service connection for hypertension diagnosed during the Veteran's National Guard service would be with manifestation during or a nexus to a period of ACDUTRA.  38 U.S.C.A. § 101(23), (24); see McManaway, 13 Vet. App. at 67.  The evidence does not support such a finding.  

Between the Veteran's periods of active duty in the 1970s and 2003, the National Guard treatment records indicate that his blood pressure was mildly elevated, but not hypertensive until December 1994.  For example, a January 1991 National Guard re-enlistment examination report recorded a blood pressure reading of 120/86, a normal heart, and a normal vascular system.  At that examination, the Veteran reported no history of shortness of breath, chest pain, heart palpitations, or high or low blood pressure.  

The earliest indication of hypertension is in a December 1994 examination report, listing a hypertensive high blood pressure reading of 138/92.  At that examination, the Veteran reported having a history of high blood pressure.  The examiner's explanation for this history included a notation for hypertension.  However, there is no indication that the Veteran was in a period of ACDUTRA at the time of the December 1994 examination.  In fact, his National Guard personnel records indicate that the Veteran earned no active duty points between February 1993 and February 1995.  Again, the Veteran has never claimed that he was diagnosed with hypertension during a period of ACDUTRA during the 1990s and has always contended that he was diagnosed in either 2003 or 2004.  

The December 1994 examination is also not the only evidence suggesting the onset of hypertension prior to the Veteran's January 2003 re-entry into active duty.  His blood pressure readings continued to qualify as hypertensive for VA rating purposes during his National Guard service in the 1990s, with readings of 144/96 in January 1996 and February 1996.  Notably, a December 2002 examination report lists a hypertensive blood pressure reading of 145/95, and a January 2003 emergency room treatment note lists a prior medical history of hypertension.  

For the Veteran's second period of active duty from January 2003 to December 2003, the presumption of soundness applies because there is no record of a physical examination at the time the Veteran entered into that period of service. See  e.g Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).  However, as an initial matter, the Board finds that the Veteran had preexisting hypertension prior to entering his second period of active duty service from January 2003 to December 2003.  As noted above, the National Guard treatment records from the 1990s clearly reflect that he had hypertension.

An April 2013 VA examiner also noted the Veteran reported that had a diagnosis between 2002 and 2003.  He also reviewed the January 2003 emergency room treatment note listing a prior medical history of hypertension.

In April 2014, the same VA examiner opined that the Veteran's hypertension clearly and unmistakably preexisted his period of active service from January 2003 to December 2003.  He supported that finding by again referencing the January 11, 2003, emergency room treatment note listing a medical history of hypertension pre-dating the Veteran's January 20, 2003, re-entry into active duty.  This finding is consistent with the National Guard treatment records as discussed above.  

The Board acknowledges the Veteran's contentions at both hearings that he did not have preexisting hypertension prior to second period of active duty.  The Veteran is certainly competent to report the observable symptoms he experiences, as well as when a medical provider provided a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is competent to state that he was diagnosed with hypertension in 2003 or 2004, as he has asserted in his December 2008 DRO hearing testimony and May 2012 Board hearing testimony.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, supra.  

Although the Board finds the Veteran competent to state that his hypertension had an onset during his second period of active duty as opposed preexisting that period of service, the Board notes that his allegations are inconsistent with the contemporaneous record.  As previously noted, there are treatment records dated prior to his entrance onto active duty in January 2003 that show he had elevated blood pressure readings and hypertension.  As such, there was actually affirmative evidence documenting a diagnosis prior to his second period of active duty.  

These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran's later denial of hypertension prior to his 2003 period of active duty by reporting 2004 as the date of onset suggests that his personal interest in receiving benefits could be impacting his reported history.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may affect the credibility of testimony]; Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Veteran has also provided inconsistent statements regarding the onset of his hypertension.  He reported a history of high blood pressure at the December 1994 examination at which time it was noted that he had hypertension.  He later told the April 2013 VA examiner that his hypertension had an onset between 2002 and 2003.  However, he testified in December 2008 and May 2012 that he did not have preexisting hypertension and stated that the disorder began during his active duty service in 2003.  

Based on the foregoing, the Board finds the Veteran's reported history regarding the onset of his hypertension is not credible.  

Given the finding that the Veteran's reported history is not credible, the only remaining evidence shows that the Veteran's hypertension preexisted his second period of active duty service from January 2003 to December 2003.  Therefore, the Board finds that the Veteran's hypertension clearly and unmistakably existed prior to that period of service.

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's hypertension clearly and unmistakably preexisted service.  The Board must also determine whether the Veteran's preexisting hypertension was aggravated during service.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service. 

The Veteran's blood pressure readings ranged from 112/78 in October 2003 to 195/108 in April 2003.  These treatment records also indicate that the Veteran began prescription treatment for his hypertension during this period of service.  In this regard, there is an October 2003 reference to the prescription Hyzaar and a December 2003 post-deployment health assessment listing blood pressure pills as taken during that deployment.  

Nevertheless, while the Board acknowledges that the Veteran was prescribed medication for hypertension during his second period of active duty service, the evidence of record does not indicate that the disorder underwent a permanent increase in severity beyond the natural progress of the disability.

An April 2014 VA examiner opined that the Veteran's hypertension had not worsened in severity above and beyond the natural course due to the Veteran's active service.  He supported this finding with the lack of treatment for uncontrolled hypertension during the Veteran's second period of service in 2003.

In a December 2014 addendum, the same examiner discussed whether prescription treatment for hypertension during the Veteran's 2003 active service represented a permanent worsening or aggravation of hypertension beyond its natural progression.  He concluded that the prescription treatment more than likely represented a natural progression of the hypertension and was less than likely an indication of aggravation of the disorder beyond its natural progression.  The examiner detailed each elevated blood pressure reading during the Veteran's second period of active service to determine if these elevated readings could represent a permanent aggravation, but instead correlated these readings to severe knee pain requiring narcotic medication.  He explained that these elevated blood pressure readings were a physiological response to pain and noted that blood pressure normally fluctuates as part of its natural course.  The blood pressure readings in the service treatment records support this conclusion with the readings of 170/100 and 195/108 at the time of the April 2003 treatment for knee pain and a return to more normal readings of 127/88 in October 2003 and 130/87 in November 2003.  

The Board finds the VA examiner's opinions to be the highly probative evidence.  The examiner reviewed the claims file, including the service treatment records, considered the Veteran's report of in-service prescription, and provided a detailed rationale for the opinion provided.  He considered the context in which the elevated blood pressure readings were taken and compared each of those elevated readings to other readings, closely following them once the pain had abated.  The VA examiner's opinion is factually accurate, fully articulated, and includes sound reasoning for his conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise.

Based on the foregoing, the Board finds the Veteran's hypertension clearly and unmistakably existed prior to service and that it clearly and unmistakably was not aggravated by service; thus, the presumption of soundness is therefore rebutted for the Veteran's period of active duty service from January 2003 to December 2003. 38 U.S.C.A. § 1111. See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's hypertension was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b). Id. 

The Board notes that the Veteran continued to serve in the New Mexico Army National Guard following his period of active duty in 2003.  He served again on active duty from September 26, 2005, to October 31, 2005, in support of Operation Hurricane Katrina Relief.  The presumption of soundness applies because there is no record of a physical examination at the time the Veteran entered into that period of service. See  e.g Doran v. Brown, 6 Vet. App. 283, 286 (1994).  However, as an initial matter, the Board finds that the Veteran had preexisting hypertension prior to entering this period of active duty service.  As discussed above, the treatment records clearly reflect that he had hypertension and was prescribed medication for that disorder prior to September 2005.  The Veteran has also reported an onset prior to this date and has never disputed this fact.  Therefore, the Board finds that the Veteran's hypertension clearly and unmistakably existed prior to his period of active duty service beginning in September 2005.

Moreover, the evidence of record does not indicate that the disorder underwent a permanent increase in severity beyond the natural progress of the disability.  On October 24, 2005, the Veteran completed a post-deployment health assessment at which time it was noted that his health stayed about the same or got better and that he had never been in sick call during the deployment.  He also denied having various symptoms, including headaches, chest pain or pressure, dizziness, fainting, light headedness, and difficulty breathing.  

On October 26, 2005, it was simply noted that the Veteran was taking high blood pressure medication; he reported that his overall health remained the same and that he had not sought any treatment since his last examination.  He further denied having suffered any injury or illness while on active duty for which he did not seek medical care.

On October 28, 2005, it was noted that the Veteran was on hypertensive medication, but that his blood pressure was under control.  

Notably, there was never any indication that his blood pressure medication had to be adjusted in September 2005 or October 2005 or that he had any worsening symptoms.  Indeed, the Veteran never sought treatment for hypertension during this period of active duty.  Nor has the Veteran ever alleged that there was a worsening during his active duty service in 2005.  

For these reasons, the Board finds the Veteran's hypertension clearly and unmistakably existed prior to his period of active duty service in September and October 2005 and that it clearly and unmistakably was not aggravated by service; thus, the presumption of soundness is therefore rebutted for this period of active duty service. 38 U.S.C.A. § 1111. See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's hypertension was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b). Id. 

As to the issue of whether the Veteran's hypertension is related to his service-connected depressive disorder, the Board finds that the most probative evidence of record does not support this contention.  Significantly, the April 2013 VA examiner opined that the Veteran's hypertension was less likely than not caused by or permanently aggravated by his service-connected depressive disorder.  In so doing, he noted that the Veteran's VA treatment records showed stable levels of blood pressure from 2007 to 2011 concomitant with diagnosis and treatment of depressive disorder.  There is no medical opinion stating otherwise.  

The Board does acknowledge the Veteran's own lay assertions relating his current hypertension to his service-connected depressive disorder.  However, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the VA examiner is of greater probative weight than the Veteran's general lay assertions.  The examiner reviewed the evidence of record, including the Veteran's statements and reported history, and provided a rationale supported by the evidence and his own knowledge, training, and medical expertise.  Therefore, the Board finds that the weight of the competent, credible, and probative evidence shows that the Veteran does not have hypertension that was either caused or aggravated by his service-connected depressive disorder.  Accordingly, service connection cannot be granted on a secondary basis.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


